DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10, and 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 8, 10 recite “a transmission body” in multiple places. It is unclear whether the other instances of “a transmission body” are referring to the same or different first instance of transmission body of each claim. For examining purposes, all 
Claims 6, 8, 10 recite “a flange” in multiple places. It is unclear whether the other instances of “a flange” are referring to the same or different first instance of transmission body of each claim. For examining purposes, all of the “a flanges” are interpreted as referring to the same flange of each claim. 
Claim 12 recites “a connection segment”. Claim 12 is dependent on Claims 6, 8, and 10 which recite “a connection segment.” It is unclear whether the connection segment of Claim 12 is referring to the same or different connection segments of Claims 6, 8, or 10. For examining purposes, the connection segment of Claim 12 is interpreted to refer to a different connection segment of Claims 6, 8, and 10.
Claim 12 recites “a reinforcing piece” in multiple places. It is unclear whether the later instances of “a reinforcing piece” are referring to the same or different first recitation of reinforcing piece. For examining purposes, all of the “a reinforcing pieces” are interpreted as referring to the same reinforcing piece in each claim. 
Claims 19 recite “a connecting piece” in multiple places. It is unclear whether the other instances of “a connecting piece” are referring to the same or different first instance of connecting piece of each claim. For examining purposes, all of the “connecting piece” are interpreted as referring to the same connecting piece. 
Claim 19 recites “a connecting piece”. Claim 19 is dependent on Claims 1 which recite “a connecting piece.” It is unclear whether the connecting piece of Claim 19 is referring to the same or different connecting piece of Claims 1. For examining purposes, 
All other claims are rejected due to their dependence on one of the above rejected claims.
Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St-Germain et al. (hereafter St-Germain - US 20060210389).
Claim 1 recites “a vertical axis wind turbine with its blade support shielded.” St-Germain teaches such a vertical axis wind turbine, as will be shown.
St-Germain teaches (Figs. 4, 5, 6) a vertical axis wind turbine with its blade support shielded, comprising a wind wheel (70) rotatable about a vertical rotation axis (see Fig. 4) and a bearing body (94) determining the vertical rotation axis, the wind wheel comprising a wheel frame and blades (76) distributed at a periphery of the wheel frame, the wheel frame being rotatably connected to the bearing body (see ¶ 0055), wherein an upper portion and a lower portion of the wheel frame are respectively provided with one set of blade supports (74, 75), a tail section or a tail end of each of 
Regarding Claim 2, St-Germain teaches (Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 1, wherein a projected dimension of the baffle on a plane perpendicular to the vertical rotation axis satisfies: a maximum size in a radial direction of the wind wheel is 0.15 times to 0.85 times a radius of the wind wheel, and a maximum size in a direction perpendicular to the radial direction of the wind wheel is 0.7 times to 1.3 times a projected chord length of an end face of the blade on a baffle plane (although not explicitly stated, this is shown clearly in Fig. 4).
Regarding Claim 3, St-Germain teaches (Figs. 4, 5, 6) the wheel frame comprises an upper connection portion (portion of wheel frame 72 connected with upper support 74) and a lower connection portion (portion of wheel frame 72 connected with lower support 75), or comprises an upper connection portion, an intermediate connection portion, and a lower connection portion; the upper connection portion and the lower connection portion of the wheel frame are respectively provided with the blade support, the blade support of the upper connection portion is connected to an upper end of the blade via the baffle (see Fig. 4), the intermediate connection portion is connected 
Regarding Claim 4, St-Germain teaches (Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 3, wherein a radial length of the blade support of the upper connection portion is equal to or different from a radial length of the blade support of the lower connection portion (appears to be equal, see Fig. 4), and the blade is connected between the upper connection portion and the lower connection portion vertically or at an angle inclined relative to a vertical direction (appears to be vertically, see Fig. 4).
Regarding Claim 19, St-Germain teaches (Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 1, wherein two ends of the blade are fixedly connected to or rotatably connected to the corresponding baffle directly (see Fig. 4); or two ends of the blade are respectively fixedly connected to a connecting piece, the connecting piece is a rod-shaped component, and the rod-shaped component is fixedly connected to or rotatably connected to the corresponding baffle; or two ends of the blade are respectively fixedly connected to a connecting piece, the connecting piece is a plate, the plate is fixedly connected to or rotatably connected to the corresponding baffle via a mounting shaft; when the plate is rotatably connected to the corresponding baffle, the plate is provided with a connection hole to connect with an output of a power controller directly or in a transmission body way via a connecting rod; the power controller is placed on the corresponding baffle; the power controller is a resilient controller or an electric controller; or the bearing body is a structure body comprising at least one of an upright column, a cross-bar or a truss, and a vertical shaft; or the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over St-Germain in view of Li (CN 102213180) with references made to Espacenet machine translation.
Regarding Claim 5, St-Germain teaches (Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 3, wherein the lower connection portion is at least two-fold rotationally symmetrical about the vertical rotation axis.
However, St-Germain does not teach the lower connection portion is shaped as a triangle or a trapezoid or a taper or a frustum, the taper is a pyramid or a cone, the frustum is a frustum of a pyramid or a cone, and a vertex of the triangle or the taper, or a base edge of the trapezoid having a shorter length, or a base face of the frustum having a smaller area forms a part of the lower connection portion that is close to the upper connection portion.
Li teaches (Figs. 17-18) a vertical axis wind turbine having a wheel frame 3 having a lower connection portion (17) that is at least two-fold rotationally symmetrical about the vertical rotation axis, wherein the lower connection portion is shaped as a triangle or a trapezoid or a taper or a frustum, the taper is a pyramid or a cone, the frustum is a frustum of a pyramid or a cone, and a vertex of the triangle or the taper, or a base edge of the trapezoid having a shorter length, or a base face of the frustum having a smaller area forms a part of the lower connection portion that is close to the upper connection portion (see Fig. 17-18)

It would have been obvious for a person having ordinary skill in the art to apply the teachings of Li to the wind turbine of St-Germain to have the wheel frame structure of Li including the lower connection portion is shaped as a triangle or a trapezoid or a taper or a frustum, the taper is a pyramid or a cone, the frustum is a frustum of a pyramid or a cone, and a vertex of the triangle or the taper, or a base edge of the trapezoid having a shorter length, or a base face of the frustum having a smaller area forms a part of the lower connection portion that is close to the upper connection portion, as both references and Applicant’s invention are directed to vertical axis wind turbines. Doing so would result in a reduced required strength and weight of the wind wheel which results in a lower cost, as recognized by Li.
Regarding Claim 6, St-Germain, as modified with Li in Claim 5 above, teaches (St-Germain Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 5, wherein the lower connection portion adopts one of a first configuration, a second configuration, a third configuration, and a fourth configuration, in the first configuration: the wheel frame further comprises a wheel axle (72) with the vertical rotation axis as a center line; a lower end of the wheel axle and the lower connection portion are directly fixedly connected, or coaxially fixedly connected with a flange or a transmission body, or coaxially sleeved with a transmission body; an upper end of the wheel axle and the upper connection portion are directly fixedly connected, or coaxially 
in the fourth configuration: the wheel frame further comprises a transmission body (92) rotatably connected to the bearing body (94); the lower connection portion comprises a cantilever (75) for the vertical axis wind turbine, a support connection end of the cantilever for the vertical axis wind turbine is connected to the transmission body directly or via a connection segment (directly by flanges 92b), a blade connection end of the cantilever for the vertical axis wind turbine is connected to the blade via the baffle (see Fig. 5), the cantilever for the vertical axis wind turbine constitutes a side edge of a shape of the lower connection portion (see Fig. 4).

Regarding Claim 7, St-Germain, as modified with Li in Claim 5 above, teaches (St-Germain Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 3, wherein the upper connection portion is at least two-fold rotationally symmetrical about the vertical rotation axis.
However, St-Germain does not teach the upper connection portion is shaped as a triangle or a trapezoid or a taper or a frustum, the taper is a pyramid or a cone, the frustum is a frustum of a pyramid or a cone, a vertex of the triangle or the taper, or a base edge of the trapezoid having a shorter length, or a base face of the frustum having 
Li teaches (Figs. 17-18) a vertical axis wind turbine having a wheel frame 3 having an upper connection portion (17) that is at least two-fold rotationally symmetrical about the vertical rotation axis, wherein the upper connection portion is shaped as a triangle or a trapezoid or a taper or a frustum, the taper is a pyramid or a cone, the frustum is a frustum of a pyramid or a cone, and a vertex of the triangle or the taper, or a base edge of the trapezoid having a shorter length, or a base face of the frustum having a smaller area forms a part of the upper connection portion that is close to the lower connection portion (see Fig. 17-18)
Li further teaches (¶ 0058) that such a wheel frame structure “improves the uniformity of the force, reduces the centrifugal load, and eliminates the root cause of the blade 9 tremor; these factors in turn reduce the required strength and weight of the wind wheel 3 components” which results in a lower cost.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Li to the wind turbine of St-Germain to have the wheel frame structure of Li including the upper connection portion is shaped as a triangle or a trapezoid or a taper or a frustum, the taper is a pyramid or a cone, the frustum is a frustum of a pyramid or a cone, and a vertex of the triangle or the taper, or a base edge of the trapezoid having a shorter length, or a base face of the frustum having a smaller area forms a part of the upper connection portion that is close to the lower connection portion, as both references and Applicant’s invention are directed to vertical axis wind 
Regarding Claim 8, St-Germain, as modified with Li in Claim 7 above, teaches (St-Germain Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 7, wherein the upper connection portion adopts one of a fifth configuration, a sixth configuration, a seventh configuration, and an eighth configuration; in the fifth configuration: the wheel frame further comprises a wheel axle (72) with the vertical rotation axis as a center line, an upper end of the wheel axle and the upper connection portion are directly fixedly connected, or coaxially fixedly connected with a flange or a transmission body (92), or coaxially sleeved with a transmission body; a lower end of the wheel axle and the lower connection portion are directly fixedly connected, or coaxially fixedly connected with a flange or a transmission body, or coaxially sleeved with a transmission body; when the upper end of the wheel axle and the upper connection portion are directly fixedly connected, or coaxially fixedly connected with the flange, or coaxially sleeved with the transmission body, the lower end of the wheel axle is coaxially fixedly connected to a transmission body (since the lower portion of wheel axle 72 is connected to upper portion of wheel axle 72), when the lower end of the wheel axle and the lower connection portion are directly fixedly connected, or coaxially fixedly connected with the flange, or coaxially sleeved with the transmission body, the upper end of the wheel axle is coaxially fixedly connected to a transmission body, the transmission body is rotatably connected to the bearing body (94, see ¶ 0057); the upper connection portion comprises a cantilever (75) for the vertical axis wind turbine and a tensile piece (Li 8, see Figs. 16-18), or comprises a diagonal tensile piece and a 
in the eighth configuration: the wheel frame further comprises a transmission body rotatably connected to the bearing body; the upper connection portion comprises a 

Regarding Claim 9, St-Germain teaches (Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 3.
However, St-Germain does not teach an intermediate connection portion is at least two-fold rotationally symmetrical about the vertical rotation axis; the intermediate connection portion is shaped as a triangle or a trapezoid or a taper or a frustum, the taper is a pyramid or a cone, the frustum is a frustum of a pyramid or a cone, a vertex of the triangle or the taper, or a base edge of the trapezoid having a shorter length, or a base face of the frustum having a smaller area forms a part of the intermediate connection portion that is close to the lower or upper connection portion.
Li teaches (Figs. 17-18) a vertical axis wind turbine having a wheel frame 3 having an intermediate connection portion (23) that is at least two-fold rotationally symmetrical about the vertical rotation axis, wherein the intermediate connection portion is shaped as a triangle or a trapezoid or a taper or a frustum, the taper is a pyramid or a cone, the frustum is a frustum of a pyramid or a cone, and a vertex of the triangle or the 
Li further teaches (¶ 0058) that such a wheel frame structure “improves the uniformity of the force, reduces the centrifugal load, and eliminates the root cause of the blade 9 tremor; these factors in turn reduce the required strength and weight of the wind wheel 3 components” which results in a lower cost.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Li to the wind turbine of St-Germain to have the wheel frame structure of Li including the intermediate connection portion is shaped as a triangle or a trapezoid or a taper or a frustum, the taper is a pyramid or a cone, the frustum is a frustum of a pyramid or a cone, and a vertex of the triangle or the taper, or a base edge of the trapezoid having a shorter length, or a base face of the frustum having a smaller area forms a part of the intermediate connection portion that is close to the lower or upper connection portion, as both references and Applicant’s invention are directed to vertical axis wind turbines. Doing so would result in a reduced required strength and weight of the wind wheel which results in a lower cost, as recognized by Li.

Claim 10 recites the same features of Claim 6 which are rejected for the same reasons. 
Regarding Claim 10, St-Germain, as modified with Li in Claim 9 above, further teaches (Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 9, wherein the intermediate connection portion adopts one of a ninth 
in the eleventh configuration, modified St-Germain further teaches the intermediate connection portion comprises a diagonal tensile piece (17, see Li Figs. 17-18) and a horizontal tensile piece (8, see Li Figs. 17-18); there is at least one intermediate connection portion, each of intermediate connection portion is respectively located at the upper end of the wheel axle, at the lower end of the wheel axle, or between the upper and lower ends of the wheel axle (see Li Figs. 17-18); when the intermediate connection portion is located at the upper end of the wheel axle, an upper end of the diagonal tensile piece is fixedly connected to the upper connection portion, and one end of the horizontal tensile piece is fixedly connected to the wheel axle or the flange or the transmission body (see Li Figs. 17-18); a lower end of the diagonal tensile .

Claims 11, 12, 15, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over St-Germain in view of Li, and further in view of Scerbina (US 20090202356).
Regarding Claim 11, St-Germain, as modified with Li in claims above, teaches (St-Germain Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 6, wherein the tensile piece adopts one of a straight form structure, a polygonal structure, and a special-shaped structure (straight form structure). in the straight form structure, the tensile piece (Li 22, see Figs. 16-18) comprises at least one straight line shaped main body component; the main body component is located between adjacent two blades or two baffles or two diagonal tensile pieces (Li 14) or two cantilevers for the vertical axis wind turbine, two ends of the main body component are respectively fixedly connected to corresponding baffle or diagonal tensile piece or cantilever for the vertical axis wind turbine; in the polygonal structure, the tensile piece is in a shape of a polygon, a vertex of the polygon is corresponding to the blade or the baffle, the vertex of the polygon is fixedly connected to the corresponding baffle or diagonal tensile piece or cantilever for the vertical axis wind turbine; in the special-shaped structure, there is at least one tensile piece respectively located between adjacent two blades or baffles; the tensile piece is formed by two parallel straight line-shaped components or intersected bending line-shaped components which are fixedly connected via a reinforcement rib, the tail end of the straight line-shaped component or the bending line-shaped component is fixedly connected to the corresponding baffle; the transmission body adopts a structural body to connect with the bearing body and provide a transmitting 
wherein when a tensile piece is used, the tensile piece adopts one of a straight form structure, a polygonal structure, and a special-shaped structure. in the straight form structure, the tensile piece comprises at least one straight line shaped main body component (Li 8); the main body component is located between adjacent two blades or two baffles or two diagonal tensile pieces or two cantilevers for the vertical axis wind turbine (baffles, see St. Germain Figs. 4-6 and Li Figs. 14-18), two ends of the main body component are respectively fixedly connected to corresponding baffle or diagonal tensile piece or cantilever for the vertical axis wind turbine (see Li Figs. 15-18); in the polygonal structure, the tensile piece (8) is in a shape of a polygon, a vertex of the polygon is corresponding to the blade or the baffle, the vertex of the polygon is fixedly connected to the corresponding baffle or diagonal tensile piece or cantilever for the vertical axis wind turbine (see Figs. 17-18); in the special-shaped structure, there is at least one tensile piece respectively located between adjacent two blades or baffles; the tensile piece (8) is formed by two parallel straight line-shaped components or intersected bending line-shaped components which are fixedly connected via a reinforcement rib (see Li Fig. 17-18), the tail end of the straight line-shaped component or the bending line-shaped component is fixedly connected to the corresponding baffle; when a transmission body is used, the transmission body adopts a structural body to 
However, modified St-Germain does not teach the cantilever for the vertical axis wind turbine comprises a first main body component and a second main body component which are fixedly connected via a reinforcing piece; one end of the first main body component and one end of the second main body component are fixedly connected to each other, in contact with each other, or spaced from each other and together form the blade connection end of the cantilever; the other end of the first main body component and the other end of the second main body component are fixedly connected to, in contact with, or spaced from each other and together form the support connection end of the cantilever.
Scerbina teaches (Figs. 1-3) a vertical axis wind turbine comprising the cantilever (71) for the vertical axis wind turbine comprises a first main body component and a second main body component which are fixedly connected via a reinforcing piece; one end of the first main body component and one end of the second main body component are fixedly connected to each other, in contact with each other, or spaced from each other and together form the blade connection end of the cantilever (lattice arms, see Figs. And ¶ 0025); the other end of the first main body component and the other end of the second main body component are fixedly connected to, in contact with, or spaced 
MPEP 2143. I. B. teaches Simple substitution of one known element for another to obtain predictable results is obvious if there is (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
In this case, modified St-Germain teaches every element of the claimed device except for the cantilever comprising first and second main bodies connected by a reinforcing piece. The cantilever of modified St-Germain is a single piece. Scerbina teaches that such a cantilever comprising first and second main bodies connected by a reinforcing piece is known in the art for performing the same function as in St-Germain and Applicant’s invention. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable as wind turbine technology is predictable. Therefore, it would have been obvious for a person having ordinary skill in the art to substitute the cantilever of St-Germain with the cantilever of Scerbina. Doing so would result in a stronger, lighter cantilever.
Regarding Claim 12, St-Germain, as modified with Li and further in view of Scerbina in claim 11 above, teaches (St-Germain Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 11, wherein shapes of the first and 

Regarding Claim 15, St-Germain, as modified with Li and further in view of Scerbina above, teaches (St-Germain Figs. 4, 5, 6) the vertical axis wind turbine with its blade support shielded of claim 12, wherein the reinforcing piece is in a shape of a straight line or a letter X (see Scerbina Figs. 1-3).

Claim 20 recites the same features of Claim 11 which are rejected for the same reasons.
St-Germain, as modified with Li and further in view of Scerbina above, further teaches (St-Germain Figs. 4, 5, 6) the diagonal tensile piece adopts a diagonal bracing structure (33) or a bending cantilever structure (see Li Fig. 17-18). in the diagonal bracing structure, the diagonal tensile piece comprises a straight line-shaped or arc-shaped main body component (Li 33), a first bending segment (33, see Li Fig. 17-18) is extended from one end of the main body component and fixedly connected to the wheel axle, the transmission body, or the flange, a second bending segment (33, see Li Figs. 17-18) is extended from the other end of the main body component and fixedly connected to the tensile piece or the horizontal tensile piece (Li 8); in the bending cantilever structure, the diagonal tensile piece comprises a straight line-shaped or arc-shaped main body component, a first bending segment is extended from one end of the main body component and fixedly connected to the wheel axle, the transmission body, or the flange, or one end of the main body component is directly fixedly connected to the wheel axle, the transmission body, or the flange; a second bending segment is extended from the other end of the main body component and connected to the blade 
Claim 21 recites the same features of Claim 12 which are rejected for the same reasons.
Claim 22 recites the same features of Claim 15 which are rejected for the same reasons.

Claim 23 recites the same features of Claim 20 which are rejected for the same reasons.
St-Germain, as modified with Li and further in view of Scerbina above, further teaches (St-Germain Figs. 4, 5, 6) wherein when a horizontal tensile piece is used, the horizontal tensile piece adopts a straight line-shaped cantilever structure; in the straight line-shaped cantilever structure, the horizontal tensile piece comprises a straight line-shaped main body component (Li 23), one end of the main body component is connected to the blade via the baffle or integrated with the baffle; the other end of the main body component is directly fixedly connected to the wheel axle, or a bending segment is extended from the other end of the main body component and fixedly connected to the wheel axle (as taught by St-Germain as modified with Li, see Li Figs. 17-18).
Claim 24 recites the same features of Claim 12 which are rejected for the same reasons.
Claim 25 recites the same features of Claim 15 which are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745  

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745